   Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.1 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF CALIFORNIA



                        ARREST ON OUT-OF-DISTRICT OFFENSE

                                                        CASE NUMBER:
                                                                             '21 MJ1157
                                                                        ----------

       The person charged as Roderick Muchikekwanape, a/k/a "Muchikekwanape, Roderick,

Rodney", "Much, Roderick Toot", "Gambler, Thomas Robert", "Starkes, Paul Edward", now

appears before this United States District Court for an initial appearance as a result of a

Complaint for Extradition having been filed in the United States District Court for the Western

District of Washington, pursuant to 18 U.S.C. § 3184, for being a fugitive from Canada.

       The charging documents and warrant for the arrest of the defendant which was issued by

the above United States District Court are attached hereto.

       I hereby swear under penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information and belief.


       DATED: March 26, 2021


                                                                     umenthal
                                                                  ited States Marshal

Reviewed and Approved

Dated: March 26, 2021



Peter S. Hom
Assistant United States Attorney
                       Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.2 Page 2 of 6

A     442 Re . 11 / 11)      rrc   t \!   arrant



                                                       UNIT D STAT S DISTRICT COURT
                                                                                   for th
                                                                     W t m Di tri t of Wa hingt n                 rk,
                                                                                                                   n       C



                            nited tate of merica                                                            B~~
                                                                                                                                    D put~     I rk
               RODERICK MUCHIKEKWANAPE ,                                                        a e o. MJ20-800
                             a.k.a.,
            Rodney Roderick Muchikekwanape, Roderick
         Toot Much, Thomas Robert Gambler, and Paul
                       Edward Starkes.
                                                                                     )
                                          Defendant


                                                                         ARREST W ARRA T
To:              ny authorized la                  enforc m nt offic r

               YO      ARE COM IA DED to arr t and bring b for a nit d tate ma 0 i trat judge ithout unnece ary delay
(name ofµer ·on to be arre ted)                     Rod_eric~ Muchikekwanape
     ho i accu ed of an offi n                     or iolation ba don th follo, ing document fil d          ith th court:

       lndictm nt                             up r din o lndictm nt         0 Infi rmation            up r eding Information              ~ omplaint
0     Probation Viol ation P tition                            . up rvi ed R lea _ Violation Petition        0 Violation       oti c      O Order of th   ourt

Thi offen e i briefl y de cribed a foll
     Being a fugitive from Canada , which has sought provisional arrest with a view toward extradition , pursuant to the
     extradition treaty between the U.S. and Canada , for commiting and being convicted of first degree murder, and escaping
     the penitentiary where he was serving his life sentence, in violation of the laws of Canada .




Date:                 12/14/2020


     it and tate:            Seattle, _w_a_sh_i_n__
                                                 gt_o_n_______
                                                                                                                Printed name and title


                                                                                  Return

                 hi       arrant                       don   (dmeJ                          and th p r on    a arre ted on      (date)
at   (cit)-   and tale)


Date:
                                                                                                             Arr tina oj]i er · ' ig11a111re



                                                                                                                Pri11t d name and title
       Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.3 Page 3 of 6




 1                                                                Chief Magistrate Judge Tsuchida
 2
 3
                                                               Al         ~
                                                                       'l . .
 4                                                                     Di tr

 5                                                              (3~   ~
                                                                                              .              lllCTO
 6
 7                         UNITED STATES DISTRICT COURT FOR TI-IE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
       IN TI-IE MATIER OF THE EXTRADITION                   CASE NO.          MJ20-800
11     OF RODERICK MUCHIKEKWANAPE
12
       a/k/a
                                                            COMPLAINT FOR EXTRADITION
13
       ' MUCHIKEKWANAPE, Roderick, Rodney"
14                                                          (18 U .. C. §3184)
       "MUCH , Rodetick Toot"
15     "GAMBLER Thomas Robert"
       'STARKES, Paul Edward"
16
17             I, the undersigned Assistant United States Attorney, being duly sworn, state on
18   information and belief that th following i true and coITect:
19             I.    In thi matter, I am one of the United States Attom ys who represent th
20   United State in fulfilling its treaty obligation to Canada.
21             2.    There is an extradition treaty in force between the United States and
22   Canada, the Treaty on Extradition Between the United States of America and Canada,
23   U.S .-Can., Dec. 3, 1971 , 27 U.S .T. 983 , as amended b the Protocol Amending the
24   Extradition Treaty with Canada, U .S.-Can. Jan. 11 , 1988 S. TR ATY Doc. No. 101-17
25   (1990), and the Second Protocol Amending the Extradition Treaty with Canada, U. S.-
26   Can. , Jan. 12, 2001 S. TR      Y   Doc. No. 107-11 (2002) (collectively, the "Treaty").
27
28

                                                                                  00    TEW
       OM PLA I T FOR EXTRADlTIO - I                                               EA             1-l
         0 # 2020Y0l 498                                                                  l       53- 7970
       Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.4 Page 4 of 6




 l          3.     The Treaty provides in Article 11 for the provisional arrest and detention of
 2   alleged fugitives pending the submission of a fonnal reque t for extradition and
 3   supporting documents.
 4          4.     In accordance with Article 11 of the Treaty, the Government of Canada has
 5   asked the United States for the provisional arrest of Roderick MUCHIKEKWANAPE
 6   ("MUCHIKEKWANAPE ') with a view towards hi              xtradition.
 7          5.     According to information provided by the Government of Canada,
 8   MUCHIKEKWANAP was convicted in 2000 of First Degree Murder, in violation of
 9   Section 235(1) of the Criminal Code of Canada. He was entenced to life impri onm nt
10   without eligibility for parole until after he had served twenty-five years of his sentence.
11   This offense wa committed within the jurisdiction of Canada.
12          6.     On October 29, 2020, MUCHIKEKWANAPE escaped from the prison
13 where he wa      erving his entence for First D gree Murd r. A warrant for
14   MUCHIKEKWANAPE'sapprehen ion and recommitment to cu todyin a penitentiary
15   was issued on October 29, 2020, by the Institutional Head of Mission Institution in
16   Mission, British Columbia.
17          7.     MUCHIKEKWANAPE 's First Degree Murder conviction was based on the
18   following fact :
19                 a.     In July 1998, MUHCIKEKWANAPE followed a woman ("the
     victim") as she walked home from a party. MUHCIKEKWANAPE attacked the victim
20
     and dragged her under a b1idge, where h then kill d her in the course of a sexual a ault.
21   Specifically he beat the victim causing fatal skull fractures, and breaking her jaw
     ch ekbones, and nose. He also removed the victim clothing from the waist down and
22
     u ed a harp object to cut her genitalia. He removed her bracelet and threw her body into
23   the river.
24                  b.    Immediately following the murder, MUCHIKEKWANAP escaped
25   to a friend's home, where he wa hed his bloody clothe and took a bath. Two witnes es
     at the house, including.MUCHIKEKWA APE's 14 year-old nephew, saw him with
26
     blood smeared on his face and body.
27
28

       OMPLAI TFOR E TRADITION - 2
         0 # 2020V01498
          Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.5 Page 5 of 6




 I                  c.    Mr. MUCHIKEKWAN APE gave his nephew the bracelet and his
     watch, which wer covered in blood, and instructed him to wash them. However, his
 2
     nephew did not clean the bracelet and watch.
 3
                   d.     The victim's body was recover d from the river. Police also located
 4
     the bracelet and watch at the house. Forensic analy is revealed that the blood on the
 5   bracelet and watch contained the victim' DNA.

 6              e.     In August 1998, Mr. MUCHIKEKWANAPE was arrested and
 7 charged with First-Degree Murder. On December 13, 2000, he was convicted and
   sentenced.
 8
 9        8.    The offen e with which MUCHIKEKWAN APE is charged i provided for
1o in Article 2 of the Treaty.

11           9.     According to investigation to date, MUCHIKEKWANAPE may be found

12 within the jurisdiction of this Court in the greater Seattle area.
13           I 0.   The Government of Canada has repre ented that it will submit a formal

14 request for xtradition upported by th documents p cifi d in the Treaty, within the
15   time required under the Treaty.

16           11.    MUCHIKEKWANAPE would be likely to flee if he learned of the

17 existence of a warrant for his arre t.
18 II
19   II
20 II
21
22
23
24
25
26
27
28
                                                                           NIT · D
                                                                          00 TEW
      COMPLAI TFOR      TRADITIO - 3                                        .\.111..F
         0 # 2020V0J498                                                            I
       Case 3:21-mj-01157-DEB Document 1 Filed 03/26/21 PageID.6 Page 6 of 6




 I          12.    WHEREFORE, the undersigned requests that a warrant for
 2   MUCHIKEKWANAPE'sarrest be is ued in accordance with 18 U.S.C. § 3184 and the
 3   extradition treaty between the United States and Canada, and that this complaint and the
 4   warrant be placed under the seal of the Court, except as disclosure is needed for its
 5 execution, until such time as the warrant is executed.
 6
 7
                                                      Isl Andrew C. Friedman
 8
                                                      ANDREW C. FRIEDMAN
 9                                                    A sistant United States Attorney
10
11
            The above-named attorney provided a sworn statement attesting to the truth of the
12
13
     foregoing Complaint by telephone on thi    J¾- day of 1)e.c.                  , 2020.
14
15
                                                      ~
16                                                    RIA.TSCffiDA
                                                      Chief United State Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

      COM PLAI T FOR    TRADITION - 4
         0 # 2020V01498
